DETAILED ACTION                                
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending in application
Claim Objections
Claim 1 is objected to because of the following informalities:  The claim recites “the structure shown in the formula below”.  However, some of the letters and numbers which appears in the structure are not clearly represented or legible.  Appropriate correction is required. Also, claim 1 recites “A low-molecular-weight holothurian glycosaminoglycan characterized by that the structure shown in the formula below:” However, this recitation contains a typographical error. It appears that the word “that” should be removed from this recitation since the recitation does not make any grammatical sense and is incomplete. Appropriate correction is required. Also, in claim 1, the numbers in the terms R1, R2, R3, R4, R5 and R6 (i.e.; numbers 1 to 6) should be subscripted to correspond to the corresponding terms (e.g.; R1 and R2) recited in the structure shown in the formula.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the phrase “and sodium sulfate ester, acetyl ester group or sodium thereof,”. However, the claim is indefinite since it is unclear or unknown what the term sodium thereof means or refers to, especially since the sodium sulfate ester already contains sodium and the acetyl ester group cannot further be a sodium acetyl ester group of said low-molecular-weight holothurian glycosaminoglycan.
Claim 3 is drawn to an application of the low-molecular-weight holothurian glycosaminoglycan according to claim 1 characterized by that said low-molecular-weight holothurian glycosaminoglycan is used for preparing the drugs or health-care products for prevention and treatment of inflammation. However, since the claims do not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  It should be noted that the claim recites that low-molecular-weight holothurian glycosaminoglycan is used for preparing the drugs or health-care products, but does not recite any active, positive step or steps delimiting how this use is actually practiced or how the low-molecular-weight holothurian glycosaminoglycan is used in preparing the drugs or health-care products. Also, claim 4-10 are indefinite since the claims merely recites a use without any active, positive steps delimiting how this use is actually practiced.  
Also, claims 3-10 recite the phrase “the drugs or health-care products”. However, there is insufficient antecedent basis for this limitation in the claims.  More specifically, there is no previous reference to the term “drugs or health-care products” in the claims nor in claims 1 or 2  on which these claims depend.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 3-10 are rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101.  See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966). It should be noted that "Use" claims that do not purport to claim a process, machine, manufacture, or composition of matter fail to comply with 35 U.S.C. 101. In re Moreton, 288 F.2d 708, 709, 129 USPQ 227, 228 (CCPA 1961)("one cannot claim a new use per se, because it is not among the categories of patentable inventions specified in 35 U.S.C. § 101 "). In Ex parte Dunki, 153 USPQ 678 (Bd. App. 1967), the Board held the following claim to be an improper definition of a process: "The use of a high carbon austenitic iron alloy having a proportion of free carbon as a vehicle brake part subject to stress by sliding friction." In Clinical Products Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966), the district court held the following claim was definite, but that it was not a proper process claim under 35 U.S.C. 101: "The use of a sustained release therapeutic agent in the body of ephedrine absorbed upon polystyrene sulfonic acid." Also, the recitation of “An application” as recited in the claim is not considered a statutory category of patentable invention such as a process that complies with 35 U.S.C. 101, 


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 3, 7, 4, 8 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for an application of the low-molecular-weight holothurian glycosaminoglycan according to claim 1 characterized by that said low-molecular-weight holothurian glycosaminoglycan is used for preparing drugs or health-care products for treatment of inflammation, it does not reasonably provide enablement for preparing drugs or health-care products for prevention of inflammation.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  The instant specification fails to provide information that would allow the skilled artisan to fully practice the instant invention without undue experimentation.  Attention is directed to In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing  Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: 
(1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.  
The nature of the invention: The instant invention pertains an application of the low-molecular-weight holothurian glycosaminoglycan according to claim 1 characterized by that said low-molecular-weight holothurian glycosaminoglycan is used for preparing the drugs or health-care products for prevention and treatment of inflammation.
The relative skill of those in the art: The relative skill of those in the art is high. The examiner notes that the knowledge and level of skill in this art would not permit one skilled in this art to assert a preventive therapeutic mode of administration and the skilled artisan could not immediately envisage the invention claimed.  
The breadth of the claims: The instant claims are deemed very broad since these claims reads on using a low-molecular-weight holothurian glycosaminoglycan for preparing drugs or health-care products for prevention and treatment of inflammation.
Regarding the Wands factor (4) the predictability or unpredictability of the art:
It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. In the instant case, the instant claimed invention is highly unpredictable since one skilled in the art would recognize that the recitation encompasses preparing drugs or health-care products for the prevention of inflammation in any individual or subject by using a low-molecular-weight holothurian glycosaminoglycan to prepare said drugs or health-care products, which are not known to have a single recognized cause.  Applicant claims are drawn to preparing drugs or health-care products for the prevention of inflammation, which is not generally known to exist in this art; additionally, the disclosure is silent with regard to that which makes up and identifies preventing the said inflammation, which is seen to be lacking a clear description via art recognized procedural and methodological steps.  For example, inflammations such as bowel inflammations include inflammatory bowel disease (IBD) which is a group of inflammatory conditions of the colon and small intestine. The major types of IBD are Crohn's disease and ulcerative colitis, while other types include Collagenous colitis, Lymphocytic colitis, Ischaemic colitis, Diversion colitis, Behçet's syndrome and Indeterminate colitis.  In addition, the prevention of bowel inflammations which are characterized as being numerous unpredictable ones, does not have a single recognized cause. For example, it is hypothesized that some IBD cases are caused by an overactive immune system attacking various tissues of the digestive tract because of the lack of traditional targets such as parasites and worms. Furthermore, Appendicitis, Campylobacter, Clostridium dificile, Colonic ischemia, E. coli, Shigella, Typhoid are known to cause bowel inflammations.  Also, side effects of drugs such as sotretinoin, Accutane, Claravis, Sotret and Aztreonam are known to cause bowel inflammations.
 In fact, the aforementioned bowel inflammations, are recognized as having many contributing factors, ranging from hereditary considerations, to lifestyles choices such as the diet and maintenance of bodily healthiness which can be complicated by existing physical or medical conditions in the patient such as arthritis and osteoporosis which are common extraintestinal complications of inflammatory bowel disease.  Furthermore, genetics play a crucial role in Crohn's disease but environmental factors are also involved; smoking appears to increase the risk.  These are only a few of the factors that promote bowel inflammation in patients or people.  Applicant has not provided a description as how any cause (like the aforementioned) can be prevented, much less a description of how the said conditions can be prevented.  
Thus, the skilled artisan would view the prevention of inflammations such as bowel inflammations (which is characterized as having many contributing factors and causes) in an individual or subject by administering to said individual or subject the drugs or health-care products herein, as being highly unpredictable. 
In regard to these Wands factors, (6) the amount of direction or guidance presented;  (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary:
Moreover, it is noted that the specification provides no working examples relating to the prevention of inflammation. 
Thus, the specification fails to provide clear and convincing evidence in sufficient support of the said composition being able to inflammation as recited in the instant claims. As a result, it necessitates one of skill to perform an exhaustive search for the embodiments of preventing inflammation(s) as recited in the instant claims suitable to practice the claimed invention.  The specification provides insufficient guidance with regard to these issues and provides no working examples which would provide guidance to one skilled in the art and no evidence has been provided which would allow one of skill in the art to predict the efficacy of for preventing inflammations with a reasonable expectation of success.  Therefore, the method for preventing inflammation as claimed by applicant is not enabled by the instant disclosure.  
Genentech, 108 F.3d at 1366, states that “a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion” and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”. 
Therefore, in view of the Wands factors, and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation, with no assurance of success.  
Similarly, as set forth in the above rejection, claims 7, which also recites drugs or health-care products for prevention of inflammation, is not enabled for prevention of inflammation.  
	Also, claims 4 and 8 are encompassed by the above rejection since vasculopathy is a general term used to describe any disease affecting blood vessels and includes vascular abnormalities caused by inflammatory conditions (i.e.; inflammation). In addition, the etiology of vasculopathy is generally unknown and the condition is frequently not pathologically proven. 
And, Applicant has not provided a description as how any cause of vasculopathy can be prevented, much less a description of how the said conditions can be prevented.  

Claims 5, 9 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for an application of the low-molecular-weight holothurian glycosaminoglycan according to claim 1 characterized by that said low-molecular-weight holothurian glycosaminoglycan is used for preparing the drugs or health-care products for treatment of tumors or tumor-related diseases, it does not reasonably provide enablement for preparing drugs or health-care products for prevention of tumors or tumor-related diseases.  
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  The instant specification fails to provide information that would allow the skilled artisan to fully practice the instant invention without undue experimentation.  Attention is directed to In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing  Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: 
(1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.  
The nature of the invention: The instant invention pertains to an application of the low-molecular-weight holothurian glycosaminoglycan according to claim 1 characterized by that said low-molecular-weight holothurian glycosaminoglycan is used for preparing the drugs or health-care products for prevention and treatment of tumors or tumor-related diseases. 
The relative skill of those in the art: The relative skill of those in the art is high. The examiner notes that the knowledge and level of skill in this art would not permit one skilled in this art to assert a preventive therapeutic mode of administration and the skilled artisan could not immediately envisage the invention claimed.  
The breadth of the claims: The instant claims are deemed very broad since these claims reads on an application of the low-molecular-weight holothurian glycosaminoglycan according to claim 1 characterized by that said low-molecular-weight holothurian glycosaminoglycan is used for preparing the drugs or health-care products for prevention and treatment of tumors or tumor-related diseases, which encompasses all cancers or tumors in any patient, individual or subject.
Regarding the Wands factor (4) the predictability or unpredictability of the art:
It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. In the instant case, the instant claimed invention is highly unpredictable since one skilled in the art would recognize that the recitation encompasses preventing all or any cancer or tumor in any patient, individual or subject by administering the drugs or health-care products to said patient, individual or subject, which are not known to have a single recognized cause.   Applicant claims are drawn to preparing the drugs or health-care products for prevention of tumors or tumor-related diseases, which include cancers using a low-molecular-weight holothurian glycosaminoglycan, which is not generally known to exist in this art; additionally, the disclosure is silent with regard to that which makes up and identifies the claimed preventing of tumors or tumor-related diseases, which include cancers, which is seen to be lacking a clear description via art recognized procedural and methodological steps.  For example, a cancer such as prostate cancer is one of the most common types of cancer in men and is the second leading cause of death of males in the US. Diagnosis of prostate cancer is established when cancer cells are identified in prostate tissue obtained via biopsy. Treatment options for prostate cancer include observation, radiation therapy, surgery, hormone therapy, and chemotherapy.  Moreover, the cause of prostate cancer is unknown, but the cancer.  The risk (predisposing) factors for prostate cancer include advancing age, genetics (heredity), hormonal influences, and such environmental factors as toxins, chemicals, and industrial products. The chances of developing prostate cancer increase with age. Also, recent evidence has suggested that sexually transmitted infections are risk factors for developing prostate cancer. Men with a history of sexually transmitted infections have a 1.4 times greater chance of developing prostate cancer as compared men without this history. Although still unproven, environmental factors, such as cigarette smoking and diets that are high in saturated fat, seem to increase the risk of prostate cancer. There is also a suggestion that obesity leads to an increased risk of having more aggressive, larger prostate cancer, which results in a poorer outcome after treatment. Additional substances or toxins in the environment or from industrial sources might also promote the development of prostate cancer, but these have not yet been clearly identified. Geographical influences also seem to play a role in the development of prostate cancer.
That is, occurrence of prostate cancer which is characterized as being unpredictable, does not have a single recognized cause. Thus, prostate cancer is recognized as having many contributing factors.  The aforementioned are only a few of the factors that promote prostate cancer in patients or people.  
Applicant has not provided a description as to how any cause (like the aforementioned) can be prevented, much less a description of how the said conditions can be prevented.  
Thus, the skilled artisan would view the prevention of preventing of tumors or tumor-related diseases, which include cancer (which is characterized as having many contributing factors and causes) by administering the specific drugs or health-care products to an individual, patient or subject herein, as being highly unpredictable. 
In regard to these Wands factors, (6) the amount of direction or guidance presented;  (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary:
Moreover, it is noted that the specification provides no working examples relating to the prevention of tumors or cancer. 
Thus, the specification fails to provide clear and convincing evidence in sufficient support of the said drugs or health-care products being able to prevent cancers or tumors in an individual, patient or subject as recited in the instant claims. As a result, it necessitates one of skill to perform an exhaustive search for the embodiments of preventing tumors or tumor-related diseases or cancer by administration of said drugs or health-care products as recited in the instant claims suitable to practice the claimed invention.  The specification provides insufficient guidance with regard to these issues and provides no working examples which would provide guidance to one skilled in the art and no evidence has been provided which would allow one of skill in the art to predict the efficacy of the method for preventing cancer or tumor with a reasonable expectation of success.  Therefore, the preventing tumors or tumor-related diseases which include cancer, as claimed by applicant, is not enabled by the instant disclosure.  
Genentech, 108 F.3d at 1366, states that “a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion” and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”. 
Therefore, in view of the Wands factors, and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation, with no assurance of success.  


Claims 6, 10 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for an application of the low-molecular-weight holothurian glycosaminoglycan according to claim 1 characterized by that said low-molecular-weight holothurian glycosaminoglycan is used for preparing the drugs or health-care products for treatment of senile dementia, it does not reasonably provide enablement for preparing drugs or health-care products for prevention of senile dementia.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  The instant specification fails to provide information that would allow the skilled artisan to fully practice the instant invention without undue experimentation.  Attention is directed to In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing  Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: (1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.  
The nature of the invention: The instant invention pertains to an application of the low-molecular-weight holothurian glycosaminoglycan according to claim 1 characterized by that said low-molecular-weight holothurian glycosaminoglycan is used for preparing the drugs or health-care products for prevention and treatment of senile dementia.  
The relative skill of those in the art: The relative skill of those in the art is high.  The examiner notes that the knowledge and level of skill in this art would not permit one skilled in this art to assert a preventive therapeutic mode of administration and the skilled artisan could not immediately envisage the invention claimed.  
The breadth of the claims: The instant claims are deemed very broad since these claims reads on an application of the low-molecular-weight holothurian glycosaminoglycan according to claim 1 characterized by that said low-molecular-weight holothurian glycosaminoglycan is used for preparing the drugs or health-care products for prevention and treatment of senile dementia.  
Regarding the Wands factor (4) the predictability or unpredictability of the art:
It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  In the instant case, the instant claimed invention is highly unpredictable since one skilled in the art would recognize that the recitation encompasses using drugs or health-care products for preventing senile dementia, in a subject (which includes a human or animal broadly), which is not known to have a single recognized cause.   Applicant claims drugs or health-care products for preventing senile dementia of which Alzheimer's is the most common cause, and which is not generally known to exist in this art; additionally, the disclosure is silent with regard to that which makes up and identifies the claimed prevention of senile dementia, which is seen to be lacking a clear description via art recognized procedural and methodological steps.  
Furthermore, it is known or disclosed that dementia (which includes senile dementia) cannot be prevented or cured (see PTO-892; Better Health Channel (reference)). Also, and as example, it should be noted that Alzheimer’s disease which is the most common cause of senile dementia is complicated, and each case has unique circumstances. And, the first symptoms of Alzheimer’s disease are often confused with the changes that take place in normal aging. In addition, changes in the brain that cause dementia may start decades before symptoms appear. Furthermore, senile dementia which is characterized as being unpredictable condition or disorder, does not have a single recognized cause.  In fact, the aforementioned senile dementia, is recognized as having many contributing factors, ranging from hereditary considerations, to lifestyles choices such as the diet and maintenance of bodily healthiness which can be complicated by existing physical or medical conditions in the patient such as (1) high blood glucose (blood sugar) levels (2) high blood pressure (2) high cholesterol (3) family history of the disease, (4) physical inactivity (5) genetics (6) body weight and (7) age.
These are only a few of the factors that promote these diseases or conditions in subjects, patients or people.  Applicant has not provided a description as how any cause (like the aforementioned) can be prevented, much less a description of how the said senile dementia can be prevented.  
Thus, the skilled artisan would view that the prevention of senile dementia (which is characterized as having many contributing factors and causes) and which also encompasses prevention of senile dementia in a subject or patient by administering to said subject or patient drugs or health-care products herein, as being highly unpredictable. 
In regard to these Wands factors, (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary:
Moreover, it is noted that the specification provides no working examples of the prevention of said senile dementia. 
Thus, the specification fails to provide clear and convincing evidence in sufficient support of the prevention of senile dementia as recited in the instant claims.  As a result, it necessitates one of skill to perform an exhaustive search for the embodiments of preventing senile dementia such as in any subject or patient as recited in the instant claims suitable to practice the claimed invention.  The specification provides insufficient guidance with regard to these issues and provides no working examples which would provide guidance to one skilled in the art and no evidence has been provided which would allow one of skill in the art to predict the efficacy of preparing or providing drugs or health-care products for preventing senile dementia with a reasonable expectation of success.  Therefore, the prevention of senile dementia is not enabled by the instant disclosure.  
Genentech, 108 F.3d at 1366, states that “a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion” and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”. 
Therefore, in view of the Wands factors, and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation, with no assurance of success.  
Thus, the prevention of senile dementia or drugs or health-care products for preventing senile dementia as recited in the instant claims, is not enabled by the instant disclosure.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623